Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Park Sterling Corporation Charlotte, North Carolina We consent to the use of our reports dated March6, 2015, with respect to the consolidated financial statements of Park Sterling Corporation as of December31, 2014 and 2013, and for each of the years in the three-year period ended December31, 2014, and the effectiveness of internal control over financial reporting as of December31, 2014, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2014, incorporated herein by reference and to the reference to our firm under the caption “Experts” in the registration statement. /s/ Dixon Hughes Goodman LLP Charlotte, North Carolina October 23, 2015
